Case 1:20-cv-01044-HYJ-SJB ECF No. 11, PageID.116 Filed 10/29/20 Page 1 of 11




NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 CHERYL EDWARDS and JON
 EDWARDS,

                    Plaintiffs,                             Civ. No. 20-2086

          v.                                                OPINION

 MICHIGAN STATE UNIVERSITY
 and JOHN DOES 1-10,

                    Defendants.

THOMPSON, U.S.D.J.

                                      INTRODUCTION

       This matter comes before the Court upon the Motion to Dismiss or, in the Alternative, to

Transfer filed by Defendant Michigan State University (“Michigan State”). (ECF No. 8.)

Plaintiffs Cheryl Edwards and Jon Edwards (collectively, “Plaintiffs”) oppose. (ECF No. 9.) The

Court has decided the Motion based on the written submissions of the parties and without oral

argument, pursuant to Local Civil Rule 78.1(b). For the reasons stated herein, Defendant

Michigan State’s Motion (ECF No. 8) is granted in part and denied in part.

                                       BACKGROUND

I.     Factual Background

       This case arises out of alleged sexual harassment by former employees of Defendant

Michigan State. (See Compl. ¶¶ 39–61, ECF No. 1.) In 1976, Plaintiff Cheryl Edwards was

pursuing an African Studies minor as an undergraduate student at Michigan State. (Id. ¶ 40.)


                                               1
Case 1:20-cv-01044-HYJ-SJB ECF No. 11, PageID.117 Filed 10/29/20 Page 2 of 11




Several times throughout her studies, Mrs. Edwards met with Professor Harold G. Marcus, a

history professor at Michigan State from 1968 to 2003. (Id. ¶¶ 26, 44.) During one meeting in

Professor Marcus’ office, Marcus allegedly closed the door behind Mrs. Edwards, “grabbed

[her], kissed her, groped her and exposed his genitals while pushing her against a wall.” (Id. ¶

46.) He told her, “I really want to have sex with you.” (Id.) Mrs. Edwards told Marcus “no” and

left his office. (Id. ¶ 48.)

        After this incident, Professor Marcus called Mrs. Edwards several times and requested

that she have sex with him. (Id. ¶ 50.) Mrs. Edwards worried that her grades might be negatively

affected if she did not have sex with Marcus, but she “continued [to] rebuff[ ] his advances.” (Id.

¶ 51.) Her interactions with Marcus caused her to suffer anxiety and panic attacks. (Id.)

        Jon Edwards was a Ph.D. candidate in African History at the time. (Id. ¶¶ 1, 63.) Mr.

Edwards was required to attend office hours with Professor Marcus once a month. (Id. ¶ 65.) The

first time the two men met, Marcus asked Mr. Edwards, “[H]ow is your sex life?” (Id. ¶ 64.)

During nearly every meeting, Marcus would ask Mr. Edwards about his dating life and tell Mr.

Edwards about his own “conquests.” (Id. ¶ 65.) At one of Marcus’ regularly hosted parties for his

students, Marcus allegedly bragged to Mr. Edwards about his sexual interactions with one of Mr.

Edwards’ friends. (Id. ¶ 69.) Mr. Edwards did not report Marcus’s behavior to other faculty

members in the department because he worried about the consequences of doing so. (Id. ¶ 66.)

        Plaintiffs met at one of Professor Marcus’ parties and began a relationship. (Id. ¶¶ 52,

71.) Marcus began directing comments to Mrs. Edwards, including “I hope [Mr. Edwards] is

satisfying you” and “I hope he’s better than we would have been together.” (Id. ¶ 53.) After

Plaintiffs were married in 1980, they conducted field work in Europe for approximately one and

a half years. (Id. ¶ 54.) Professor Marcus continued to serve as Mr. Edwards’ advisor during that
                                                 2
Case 1:20-cv-01044-HYJ-SJB ECF No. 11, PageID.118 Filed 10/29/20 Page 3 of 11




time. (Id.) On one occasion, Marcus appeared at the Public Record Office in London and said to

Mrs. Edwards, “I guess I don’t have to ask you how your sex life is anymore.” (Id. ¶ 55.)

       When Plaintiffs returned to Michigan State’s campus in 1984, Mrs. Edwards began

working in the library with Richard Chapin, Michigan State’s Director of Libraries at the time.

(Id. ¶ 56.) Dr. Chapin, who passed away in 2009, allegedly showed Mrs. Edwards centerfolds of

pornographic magazines, asked her and other female staff members if they had seen the “new

edition for the month,” and “inquir[ed] whether they had tried certain sexual positions with their

significant others.” (Id. ¶ 57.) When Mrs. Edwards reported Dr. Chapin’s behavior, her

supervisor advised her not to “bring this up again” “if she wanted to keep her job.” (Id. ¶ 58.)

       Eventually, Professor Marcus denied Mr. Edwards his Ph.D. (Id. ¶ 107.) Mr. Edwards’

Ph.D. was subsequently awarded in August 2019 and backdated to June 1988. (Id.)

       Plaintiffs filed a complaint with Defendant Michigan State in February 2018. (Id. ¶ 82.)

Defendant Michigan State’s Office of Institutional Equity (“OIE”) retained the services of Kroll

Associates, Inc. (“Kroll”) to investigate Plaintiffs’ complaint. (Id. ¶¶ 82–85.) In June 2019, Kroll

concluded that Marcus violated Michigan State policies. (Id. ¶ 86.)

       Plaintiffs note that “[t]he events giving rise to this lawsuit occurred in Ingham County,

Michigan and Eaton County, Michigan[,] both of which sit in the Southern Division of the

Western District of Michigan.” (Id. ¶ 23.) Nevertheless, Plaintiffs allege that this lawsuit is

properly brought in the District of New Jersey because it is “the judicial district in which the

injuries resulting from the misconduct have been suffered by Plaintiffs.” (Id. ¶ 24.)

II.    Procedural History

       Plaintiffs filed the Complaint in this Court on February 29, 2020. (ECF No. 1.) Plaintiffs

allege nine counts: (1) violations of Title IX of the Education Amendments of 1972, 20 U.S.C. §
                                                  3
Case 1:20-cv-01044-HYJ-SJB ECF No. 11, PageID.119 Filed 10/29/20 Page 4 of 11




1681(a) et seq., as to Plaintiff Cheryl Edwards (id. ¶¶ 87–104); (2) violations of Title IX of the

Education Amendments of 1972, 20 U.S.C. § 1681(a) et seq., as to Jon Edwards (id. ¶¶ 105–07);

(3) violations of the Fourteenth Amendment under 42 U.S.C. § 1983 for failure to investigate and

report (id. ¶¶ 108–16); (4) violations of the Fourteenth Amendment under 42 U.S.C. § 1983 for

failure to train and supervise (id. ¶¶ 117–21); (5) sexual assault and battery of Plaintiff Cheryl

Edwards (id. ¶¶ 122–26); (6) violations of the Elliott-Larsen Civil Rights Act, Mich. Comp.

Laws § 37.2101 et seq. (id. ¶¶ 127–39); (7) gross negligence in violation of Mich. Comp. Laws §

600.1407(2)(c) (id. ¶¶ 140–44); (8) Plaintiff Jon Edwards’ loss of consortium, society, and

services (id. ¶¶ 145–47); and (9) Plaintiff Cheryl Edwards’ loss of consortium, society, and

services (id. ¶¶ 148–50). Defendant Michigan State is the only defendant identified in the

Complaint. (Id. at 1.) 1 Plaintiffs seek compensatory and punitive damages. (See id. at 24–25.)

         On June 12, 2020, Defendant Michigan State filed a Motion to Dismiss or, in the

Alternative, to Transfer. (ECF No. 8.) Plaintiffs filed an Opposition (ECF No. 9), and Defendant

Michigan State filed a Reply (ECF No. 10). Defendant Michigan State’s Motion is presently

before the Court.

                                       LEGAL STANDARD

         “A federal court sitting in New Jersey has jurisdiction over parties to the extent provided

under New Jersey state law.” Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 96 (3d Cir. 2004)

(citing Fed. R. Civ. P. 4(e)). New Jersey’s long-arm statute permits the exercise of personal

jurisdiction “to the uttermost limits permitted by the United States Constitution.” Mesalic v.

Fiberfloat Corp., 897 F.2d 696, 698 (3d Cir. 1990). Therefore, for a New Jersey court to exercise


1
    The page number to which the Court refers is the CM/ECF page number.

                                                  4
Case 1:20-cv-01044-HYJ-SJB ECF No. 11, PageID.120 Filed 10/29/20 Page 5 of 11




jurisdiction over a non-resident defendant, the defendant must have “certain minimum contacts

with [New Jersey] such that the maintenance of the suit does not offend traditional notions of fair

play and substantial justice.” See Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)

(internal quotations and citations omitted). There are two types of personal jurisdiction: general

and specific. See Daimler AG v. Bauman, 571 U.S. 117, 118 (2014). “General jurisdiction is

based upon the defendant’s ‘continuous and systematic’ contacts with the forum and exists even

if the plaintiff’s cause of action arises from the defendant’s non-forum related activities.” Remick

v. Manfredy, 238 F.3d 248, 255 (3d Cir. 2001) (citation omitted). “[S]pecific jurisdiction is

present only if the plaintiff’s cause of action arises out of a defendant’s forum-related activities.”

Id.

        When a defendant moves to dismiss a complaint for lack of personal jurisdiction under

Rule 12(b)(2) of the Federal Rules of Civil Procedure, “the plaintiff bears the burden of showing

that personal jurisdiction exists.” Marten v. Godwin, 499 F.3d 290, 295–96 (3d Cir. 2007); see

also Cerciello v. Canale, 563 F. App’x 924, 925 n.1 (3d Cir. 2014) (quoting Carteret Sav. Bank,

FA v. Shushan, 954 F.2d 141, 142 (3d Cir. 1992)) (noting that the plaintiff bears the burden to

demonstrate that personal jurisdiction is proper by a preponderance of the evidence). Where the

court does not hold an evidentiary hearing, “the plaintiff need only establish a prima facie case of

personal jurisdiction and the plaintiff is entitled to have its allegations taken as true and all

factual disputes drawn in its favor.” Miller, 384 F.3d at 97. Nevertheless, “[t]o meet [its] burden,

[the plaintiff] must ‘establish[ ] jurisdictional facts through sworn affidavits or other competent

evidence.’” Cerciello, 563 F. App’x at 925 n.1 (quoting Miller, 384 F.3d at 101 n.6). “In other

words, ‘bare pleadings alone’ are insufficient to withstand a motion to dismiss for lack of

personal jurisdiction.” Id. (quoting Miller, 384 F.3d at 101 n.6).
                                                   5
Case 1:20-cv-01044-HYJ-SJB ECF No. 11, PageID.121 Filed 10/29/20 Page 6 of 11




                                          DISCUSSION

I.     General Personal Jurisdiction

       A court may exercise general personal jurisdiction over a defendant whose affiliations

with the state “are so ‘continuous and systematic’ as to render [it] essentially at home in the

forum State.” Daimler, 571 U.S. at 139 (quoting Goodyear Dunlop Tires Operations, S.A. v.

Brown, 564 U.S. 915, 919 (2011)). “For an individual, the paradigm forum for the exercise of

general jurisdiction is the individual’s domicile . . . .” Goodyear, 564 U.S. at 924. “With respect

to a corporation, the place of incorporation and principal place of business are ‘paradig[m] . . .

bases for general jurisdiction.’” Daimler, 571 U.S. at 137. “The exercise of general jurisdiction is

not limited to these forums; in an ‘exceptional case,’ a corporate defendant’s operations in

another forum ‘may be so substantial and of such a nature as to render the corporation at home in

that State.’” BNSF Ry. Co. v. Tyrell, 137 S. Ct. 1549, 1558 (2017) (quoting Daimler, 571 U.S. at

139 n.19).

       Defendant Michigan State is organized under Michigan law (Compl. ¶ 27), and its

principal place of business is in East Lansing, Michigan (Haas Decl. ¶ 6, ECF No. 8-2).

Defendant Michigan State is not incorporated, registered, or licensed to do business in New

Jersey. (Id. ¶ 7.) Therefore, Michigan, not New Jersey, is the paradigmatic forum in which

Defendant Michigan State is subject to general personal jurisdiction.

       Defendant Michigan State concedes that it has some contacts with New Jersey. (See

Def.’s Br. at 8, ECF No. 8-1.) This semester, approximately 0.5% of Michigan State’s students

are from New Jersey. (Haas Decl. ¶ 8.) In the ninety days preceding June 10, 2020,

approximately 1.6% of impressions of Defendant Michigan State’s digital advertisements were

served in New Jersey. (Id. ¶ 10.) Two of Defendant Michigan State’s more than 42,000
                                                  6
Case 1:20-cv-01044-HYJ-SJB ECF No. 11, PageID.122 Filed 10/29/20 Page 7 of 11




employees require New Jersey employer withholding. (Id. ¶ 9.)

         These contacts, however, are insufficient to confer general jurisdiction upon this Court.

Although “[a]dvanced educational institutions typically draw their student body from numerous

states,” accepting this fact as a basis for general jurisdiction “would subject [Defendant Michigan

State] to suit on non-forum related claims in every state where a member of the student body

resides.” See Gehling v. St. George’s Sch. of Med., Ltd., 773 F.2d 539, 542 (3d Cir. 1985).

Moreover, “the fact that [Defendant Michigan State] engages in advertising or promotion that

reaches New Jersey residents does not itself subject [it] to general jurisdiction.” See Watiti v.

Walden Univ., 2008 WL 2280932, at *6 (D.N.J. May 30, 2008) (citing Giangola v. Walt Disney

World Co., 753 F. Supp. 148, 156 (D.N.J. 1990)). “Any nationally prominent university would

engage in these types of activities with numerous institutions in any number of states[,] . . . [but]

these activities do no[t] suggest a specific targeting of the forum state . . . .” See Isaacs v. Trs. of

Dartmouth Coll., 2014 WL 4186536, at *12 (E.D. Pa. Aug. 25, 2014); see also Pop Test

Cortisol, LLC v. Univ. of Chi., 2015 WL 3822237, at *3 (D.N.J. June 18, 2015) (collecting cases

standing for the proposition “that a district court does not have general jurisdiction over a non-

resident university based on typical university-type activities in a forum, such as fundraising and

recruiting”). Therefore, this Court does not have general jurisdiction over Defendant Michigan

State.

II.      Specific Personal Jurisdiction

         A.     Traditional Minimum Contacts Test

         “In order for a court to exercise specific jurisdiction over a claim, there must be an

‘affiliation between the forum and the underlying controversy, principally, [an] activity or an

occurrence that takes place in the forum State.’” Bristol-Myers Squibb Co. v. Superior Court of
                                                    7
Case 1:20-cv-01044-HYJ-SJB ECF No. 11, PageID.123 Filed 10/29/20 Page 8 of 11




Cal., 137 S. Ct. 1773, 1781 (2017) (alteration in original) (quoting Goodyear, 564 U.S. at 919).

Generally, “[t]he inquiry as to whether specific jurisdiction exists has three parts.” O’Connor v.

Sandy Lane Hotel Co., 496 F.3d 312, 317 (3d Cir. 2007). “First, the defendant must have

purposefully directed [its] activities at the forum. . . . Second, the litigation must arise out of or

relate to at least one of those activities. . . . And third, if the prior two requirements are met, a

court may consider whether the exercise of jurisdiction otherwise comport[s] with fair play and

substantial justice.” Id. (citations and internal quotations omitted).

        To establish that a defendant “purposefully directed [its] activities” toward the forum

state, the lawsuit “must arise out of contacts that the ‘defendant himself’ creates with the forum,”

Walden v. Fiore, 571 U.S. 277, 284 (2014) (quoting Burger King Corp. v. Rudzewicz, 471 U.S.

462, 475 (1985)), not merely out of “defendant’s contacts with persons who reside [in the

forum],” id. at 285 (citing Int’l Shoe, 326 U.S. at 319). “[T]he plaintiff cannot be the only link

between the defendant and the forum.” Id.; see also O’Connor, 496 F.3d at 317 (quoting Hanson

v. Denckla, 357 U.S. 235, 253 (1958)) (noting that “the ‘unilateral activity of those who claim

some relationship with a nonresident defendant’ is insufficient”).

        B.      Effects Test

        “A slightly refined version of this test applies to intentional tort claims.” O’Connor, 496

F.3d at 317 n.2 (citing Calder v. Jones, 465 U.S. 783 (1984)). In Calder, the Supreme Court

recognized that a court may have personal jurisdiction over a non-resident defendant that

commits an intentional tort where the effect of the tort is “felt” primarily within the forum state.

465 U.S. at 789–90. Calder applies where (1) “[t]he defendant committed an intentional tort”;

(2) “[t]he plaintiff felt the brunt of the harm in the forum such that the forum can be said to be

the focal point of the harm suffered by the plaintiff as a result of that tort”; and (3) “[t]he
                                                    8
Case 1:20-cv-01044-HYJ-SJB ECF No. 11, PageID.124 Filed 10/29/20 Page 9 of 11




defendant expressly aimed his tortious conduct at the forum such that the forum can be said to be

the focal point of the tortious activity.” Marten, 499 F.3d at 297 (quoting IMO Indus. v. Kiekert

AG, 155 F.3d 254, 265–66 (3d Cir. 1998)). This is known as the “effects test.” Id.

        C.      Application

        Plaintiffs allege that this action was properly brought in New Jersey because Plaintiffs

have suffered injuries here. (Compl. ¶ 24.) This allegation does not establish specific jurisdiction

under the traditional minimum contacts standard. Plaintiffs concede that “[t]he events giving rise

to this lawsuit occurred in Ingham County, Michigan and Eaton County, Michigan.” (Id. ¶ 23.)

Plaintiffs’ relocation to New Jersey sometime after the alleged misconduct is the kind of

unilateral activity that cannot serve as a valid basis for specific personal jurisdiction. See Walden,

571 U.S. at 286 (explaining that the requisite contacts must reflect a defendant’s “own affiliation

with the State, not . . . the ‘random, fortuitous, or attenuated’ contacts he makes by interacting

with other persons affiliated with the State”).

        Plaintiffs’ argument is also unavailing under the effects test. “Only if the ‘expressly

aimed’ element of the effects test is met need we consider the other two elements.” Marten, 499

F.3d at 297 (citation omitted). “To establish that the defendant ‘expressly aimed’ [its] conduct,

the plaintiff has to demonstrate ‘the defendant knew that the plaintiff would suffer the brunt of

the harm caused by the tortious conduct in the forum, and point to specific activity indicating

that the defendant expressly aimed its tortious conduct at the forum.’” Id. at 297–98 (quoting

IMO Indus., 155 F.3d at 266). Plaintiffs have not satisfied their burden of demonstrating that

Defendant Michigan State expressly aimed its alleged conduct toward New Jersey. See Marks v.

Alfa Grp., 369 F. App’x 368, 370 (3d Cir. 2010) (explaining that “knowledge of where an

individual resides . . . is insufficient to establish jurisdiction”); Marten, 499 F.3d at 298 (citing
                                                   9
Case 1:20-cv-01044-HYJ-SJB ECF No. 11, PageID.125 Filed 10/29/20 Page 10 of 11




Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 780 (1984)) (explaining that “the state of a

plaintiff’s residence does not on its own create jurisdiction over nonresident defendants”); IMO

Indus., 155 F.3d at 266 (explaining that, although “knowledge that the plaintiff is located in the

forum is necessary to the application of Calder, . . . it alone is insufficient to satisfy the targeting

prong of the effects test”). Therefore, the Court concludes that it does not have personal

jurisdiction over Defendant Michigan State. 2

III.    Transfer to Proper Venue

        When a district court concludes that it lacks personal jurisdiction or venue is improper, it

“shall dismiss, or if it be in the interest of justice, transfer such case to any district or division in

which it could have been brought.” See 28 U.S.C. § 1406(a); Kloth v. S. Christian Univ., 320 F.

App’x 113, 118 (3d Cir. 2008) (citing Lafferty v. St. Riel, 495 F.3d 72, 77 (3d Cir. 2007))

(explaining that “a District Court’s conclusion that there is no personal jurisdiction does not

preclude its authority to transfer the case for venue reasons”). “Dismissal is considered to be a

harsh remedy . . . and transfer of venue to another district court in which the action could

originally have been brought . . . is the preferred remedy.” Doe v. Archdiocese of Phila., 2020

WL 3410917, at *5 (D.N.J. June 22, 2020) (quoting NCR Credit Corp. v. Ye Seekers Horizon, 17

F. Supp. 2d 317, 319 (D.N.J. 1998)).

        Under the venue statute, a civil action may be brought in, among other venues, “a judicial

district in which any defendant resides, if all defendants are residents of the State in which the

district is located,” or “a judicial district in which a substantial part of the events or omissions



2
 Because the Court has concluded that it lacks personal jurisdiction, the Court will not address
Defendant Michigan State’s arguments regarding sovereign immunity and the applicable statutes
of limitations. (See Def.’s Br. at 16–22, ECF No. 8-1.)
                                               10
Case 1:20-cv-01044-HYJ-SJB ECF No. 11, PageID.126 Filed 10/29/20 Page 11 of 11




giving rise to the claim occurred.” 28 U.S.C. §§ 1391(b)(1)–(2). Defendant Michigan State is

organized under Michigan law (Compl. ¶ 27), its principal place of business is in the Western

District of Michigan, (see Haas Decl. ¶ 6), and Plaintiffs concede that “[t]he events giving rise to

this lawsuit occurred in Ingham County, Michigan and Eaton County, Michigan[,] both of which

sit in the Southern Division of the Western District of Michigan” (Compl. ¶ 23). The Court

concludes that venue is proper in the Western District of Michigan under 28 U.S.C. §§

1391(b)(1)–(2). Accordingly, in lieu of dismissal, the Court will transfer this matter to the U.S.

District Court for the Western District of Michigan.

                                         CONCLUSION

       For the foregoing reasons, Defendant Michigan State’s Motion to Dismiss or, in the

Alternative, to Transfer (ECF No. 8) is granted in part and denied in part. The Court will transfer

this matter to the U.S. District Court for the Western District of Michigan. An appropriate Order

will follow.



Date: October 29, 2020                                       /s/ Anne E. Thompson
                                                             ANNE E. THOMPSON, U.S.D.J.




                                                 11
